Citation Nr: 1626194	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  16-16 787	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) 
Iowa City VA Health Care System in Iowa City, Iowa


THE ISSUE

Entitlement to beneficiary travel reimbursement from a farther VA medical facility on January 26, 2016.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from February 1951 to January 1973 and from February 1991 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision by the Iowa City VA Health Care System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran drove to attend an appointment at a VA clinic which was farther from his home on January 26, 2016 


CONCLUSION OF LAW

Under the circumstances of this case, reimbursement for his actual travel expenses on January 26, 2016 is warranted.  38 U.S.C.A. §§ 111, 5107 (West 2014); 38 C.F.R. § 70.3, 70.30 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking reimbursement for his travel expenses incurred on January 26, 2016.  He attended an appointment scheduled by the VA at the Coralville VA Outpatient Clinic in January 2016.  The Coralville Clinic is located on the outskirts of Iowa City.  When he submitted his claim for travel mileage reimbursement, the VA paid him for the distance he would have needed to travel to the Ottumwa VA Clinic which is approximately six miles from his own home, rather than paying him for the distance he actually traveled, which is approximately 90 miles between his home and the Coralville Clinic.  

Review of the calculations provided by the VA show that the authorized mileage rate was $0.415 per mile with a total monthly deductible of $12.  The VA calculated that the Veteran traveled six miles on January 26, 2016, for a total mileage allowance of $2.49.  However, this did not satisfy the monthly deductible of $12, so the VA paid the Veteran nothing for his trip on January 26, 2016.  

Reference to a map reveals that Veteran's home is approximately two miles from the Ottumwa VA Outpatient Clinic.  Therefore it would appear that the VA rounded his trip up to six miles roundtrip in the above calculation.  

The Veteran in fact actually traveled approximately 90 miles each way, for a total of approximately 180 miles to the VA clinic in Coralville where he had an appointment for care of his service-connected disabilities.  Using the mileage rate above, this calculates to approximately $63 after the monthly deductible of $12 is subtracted.  Even if these calculations are faulty, the discrepancy in the distance the Veteran drove and the potential payment between the two clinics is significant.   

The Veteran asserts that he should be paid for the mileage that he actually drove.  He states that he was not able to be seen at the Ottumwa Clinic until July, and that while the January appointment was not of an emergent nature, it was urgent, such that he did not wish to wait more than six months until July.  The VA has neither confirmed nor disproven the Veteran's statement that he was not able to be seen at the Ottumwa Clinic in January.  Rather VA has applied the regulations regarding travel reimbursement without regard to the Veteran's explanation.  

Governing regulations provide that when funds are available, the VA will pay the expenses of Veterans Health Administration beneficiary travel.  38 U.S.C.A. § 111; 38 C.F.R. § 70.3.  As a Veteran with service-connected disabilities, the Veteran was eligible for such payment when he was receiving VA care for those particular disabilities.  However, another provision in the regulations limits payment for travel from the beneficiary's residence to the nearest VA facility where the care or services could be provided and from such VA facility to the beneficiary's residence.  38 C.F.R. § 70.30(b)(1).  

Appellate review is frustrated by the VA's lack of explanation in this case.  The VA Health Care System did not explicitly confirm or disprove the Veteran's assertion, however, it stands to reason that most drivers would prefer to simply drive across town, rather than approximately ninety miles each way for a medical appointment.  

The Board considered whether to remand this appeal for the Veteran's Health Care System to provide better information as to whether the Veteran could, in fact, have been seen within a reasonable time frame at his local VA clinic.  Given the de minimus expense to VA but its significance to the Veteran, the Board will accord the benefit of the doubt to the Veteran and grant the appeal the appropriate travel reimbursement for 180 miles round trip from his home to the Coralville VA clinic on January 26, 2016.  




ORDER

Beneficiary travel reimbursement for the date of January 26, 2016 is granted, to the extent of appropriate travel reimbursement for 180 miles round trip from the Veteran's  home to the Coralville VA clinic subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


